Citation Nr: 1108206	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-37 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to May 1954 and from April 1955 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  The issue before the Board today was remanded in August 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have one disability ratable at 60 percent or more, nor does he have at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

2.  The Veteran's service-connected disability ratings fail to meet the minimum percentage requirements on a schedular basis for a total disability rating based on individual unemployability due to service-connected disabilities and the preponderance of the evidence demonstrates he is not unemployable only by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341(a), 4.16 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that a December 2008 letter satisfied VA's duty to notify requirements.  See id.; see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, this notice was sent prior to the initial adjudication of the Veteran's claim in April 2009.  Thus, it was timely.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Similarly, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing an adequate VA examination, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  All outstanding VA and non-VA records identified as relevant to the current appeal have been obtained and reviewed by the Agency of Original Jurisdiction.  Additionally, the Veteran was afforded a VA examination in September 2010 which the Board finds adequate for its purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, the examination report contains an opinion regarding the occupational impact of the Veteran's various service-connected disabilities that reflects consideration of both a historical review of the claims file and a comprehensive clinical examination of the Veteran.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded this appeal in August 2010.  The purpose of this remand was to provide the Veteran with another VA examination such that an opinion could be obtained regarding the various effect(s), if any, the Veteran's service-connected disabilities have on his occupational functioning.  As discussed immediately above, the Veteran was examined in September 2010 and an opinion was provided which the Board finds adequate for its purposes.  Thus, it appears that there was substantial compliance with its remand and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Legal Criteria and Analysis
	
The Veteran seeks a total disability rating based on individual unemployability (TDIU).  Pursuant to governing regulations, TDIU may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In the present case, service connection is established for post-surgical residuals of disc removal with degenerative disc disease at L4-5 and spondylolisthesis at L4-S1, left sciatica with muscle weakness associated with his low back disability, and residuals of a bilateral herniorrhaphy.  These disabilities are rated as 20 percent disabling, 40 percent disabling, and noncompensable (zero percent), respectively.  The combined rating associated with his low back disability and related sciatica is 50 percent.  See 38 C.F.R. § 4.25 (2010).  His total combined disability rating is also 50 percent.  See id.  

The Veteran clearly does not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  However, under subpart (b), a veteran can still be awarded TDIU if it is established by the evidence of record that service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation & Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b) (2010).  

Here, the Veteran asserts that he retired from his position as an emergency manager and veterans service officer (VSO) in August 2007 as a direct result of his service-connected disabilities.  He has not, however, provided any specific details regarding how his disabilities prevent him from securing and maintaining this or other employment.  The VA has been able to verify the Veteran's retirement date, but his previous employer was unable to verify that service-connected disabilities played any role in the Veteran's decision to retire.  Absent specific lay evidence to corroborate the Veteran's conclusory statements regarding the reason for his unemployability, the Board will rely heavily on the medical evidence of record as it relates to what functional and occupational impairments result from his service-connected disabilities.  

Contemporaneous medical evidence of record reflects that the Veteran is treated with pain medication for low back pain complaints.  There is no mention of any problems with occupational functioning in such evidence.  The record, however, contains two opinions which directly address the Veteran's current employability.  Unfortunately, neither opinion establishes that the Veteran is unable to secure or maintain substantially gainful occupation as a result of his service-connected disabilities.  As such, his claim must be denied.  

The first opinion of record is a November 2008 private opinion submitted by the Veteran in support of his claim.  This opinion notes that the Veteran reported an inability to work due to problems with leg weakness associated with his history of lumbar disc disease.  These symptoms were confirmed by clinical examination and Dr. R.F.K. also determined that the Veteran "should not be employed in any sort of job that would require him to sit for a long time, stand for a long time, [or] do a lot of walking or lifting or going up steps."  Relevant to the current determination, however, Dr. R.F.K. indicated that such occupational restrictions should be imposed because of the Veteran's advanced age and not because of his service-connected back disability.  In fact, no discussion is provided by Dr. R.F.K. regarding what functional and/or occupational limitations, if any, might be attributed to the Veteran's back disability.  Therefore, inasmuch as the November 2008 private opinion fails to address the issue of whether the Veteran's back disability prevents substantially gainful occupation, the Board finds it lack probative value in this determination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (affirming that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

The other opinion of record, a September 2010 VA examination report, reflects that the Veteran's major reported complaint was daily low back pain which was partially relieved by medication; objectively, he demonstrated painful and decreased movement of the thoracolumbar spine.  It was also acknowledged that the Veteran had previously complained of left radicular symptoms, but that such symptoms had resolved and that neurological examination of the lower extremities was negative.  The Veteran reported no pain with prolonged sitting and an ability to walk up to one-fourth of one mile.  Based on this clinical picture, as well as a review of the claims file, it was determined that the Veteran's service-connected back disability prevents him from performing labor intensive occupational activities.  However, it was the September 2010 examiner's opinion that the Veteran's service-connected disabilities, to include residuals of a bilateral herniorrhaphy and lumbar disc disease, would not impair any sedentary or light-duty employment.  

In this case, it would appear that the Veteran's service-connected disabilities alone would not prevent him from completing his duties as a VSO, a primarily sedentary occupation.  Therefore, submission to the Director, Compensation and Pension Service for extraschedular consideration is not warranted at this time.  As a preponderance of the evidence is against the claim of entitlement to a TDIU; there is no doubt to be resolved and the this appeal must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to TDIU is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


